Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, David Kissi appeals from two orders entered by the district court for Northern District of Ohio transferring his cases to the district court for the District of Maryland. Because appeals from those orders must be filed in the Sixth Circuit, which has already issued an opinion dismissing one of these appeals, we dismiss the appeals for lack of jurisdiction. See 28 U.S.C. § 1294 (2006).
*363Further, we decline to transfer the appeals to the Court of Appeals for the Sixth Circuit as we do not find that such a transfer is in the interest of justice. See 28 U.S.C. § 1631 (2006). Accordingly, we deny Kissi’s motion for appointment of counsel and dismiss the appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.